Citation Nr: 1628694	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-25 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to June 21, 2012.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartfield, Connecticut, which in part denied entitlement to TDIU.  

In September 2012, the RO assigned a 100 percent schedular evaluation for service-connected peripheral vascular disease effective June 21, 2012.  The issue of entitlement to TDIU is moot from June 21, 2012, the date a 100 percent schedular evaluation was assigned.  Notwithstanding, entitlement to TDIU for the period prior to June 21, 2012 remains for consideration.  

In reaching this conclusion, the Board considered the Court's holding in Bradley v. Peake, 22 Vet. App. 280 (2008) that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC ) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2014).  In this case, however, the Veteran has also been awarded SMC under 38 U.S.C. § 1114(s).

The Veteran testified at a Travel Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in November 2010.  A transcript of the hearing is associated with the claims file.  

In June 2011 and July 2014 the Board remanded the claim to the AOJ for further development.  The matter has returned to the Board for adjudication.  





FINDING OF FACT

For the period prior to June 21, 2012, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters from May 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

In response to concerns raised by the Veteran's representative, the Board remanded the claim most recently in July 2014 for an addendum opinion to determine the cumulative effect of the Veteran's service connected conditions (PTSD and vascular disease) on employability.  Thereafter, the Veteran was afforded a VA examination for PTSD with an opinion regarding PTSD and a separate medical opinion was provided regarding the impact of vascular disease on employability in September 2014.  Upon review, it appears that the VA examination and opinions (viewed together) have provided the Board with sufficient information for adjudication of the claim when viewed in light of the evidence of record, including multiple VA examinations regarding PTSD and vascular disease which also address the conditions functional impact on employment.  Although a single opinion addressing the cumulative effect was not obtained, the Board finds that the VA examination and opinions have addressed the issue on which the Board is making its ultimate determination as to the claim.  Notably, the representative has not raised any concerns as to the adequacy of these examinations, and in fact noted in written argument dated in May 2016 that the agency of original jurisdiction had complied with the Board's remand order.  the Board finds substantial compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (examiner's failure to comply with Board's instruction to presume asbestos exposure did not render examination invalid where examiner reviewed the Veteran's medical history and made the ultimate determination requested by the Board).  See also Donnellan v. Shinseki, 24 Vet. App. 167, 176   (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West, 11 Vet. App. 268, 271 (1998)).

TDIU 

The Veteran filed a claim of entitlement to TDIU in April 2008.  The Veteran essentially contends that his impairment is caused by his service-connected PTSD and peripheral vascular disease with claudication, status post right popliteal bypass renders him unable to secure or maintain substantially gainful employment.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

As was discussed above, TDIU may be awarded on a schedular or extraschedular basis.  In this case, only the schedular basis need be considered.  Prior to June 21, 2012, the Veteran's service connected PTSD was rated at 50 percent and his peripheral vascular disease with claudication, status post right popliteal bypass was rated at 40 percent, with a combined rating of 70 percent from April 22, 2008.  Thus, he had a single disability evaluated as 40 percent disabling and a combined rating of 70 percent.  Therefore, he has met the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) prior to June 21, 2012.

The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  

After a review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the service-connected disabilities alone are of sufficient severity so as to preclude substantially gainful employment.  

The Board notes that the Veteran spent the majority of his career as a self-employed upholsterer, from February 1970 to September 2008.  Additional work experience includes bartending and managing a bar.  The Veteran indicated he has completed high school and one year of community college.  See VA Form 21-8940 received March 27, 2009 and February 2009 VA examination.  

The Board has considered the Veteran's employment status for the period prior to June 21, 2012.  The Board notes that the extent of the Veteran's employment is somewhat unclear during the appeal period, as the Veteran appears to have continued work as an upholsterer but on a limited basis, as detailed below.  For instance, the Veteran indicated on his VA Form 21-8940 received March 27, 2009 that he last worked in September 2008 (6 months after initially filing for TDIU) but explained that he was marginally employed for 6 months to 1 year due to his VA compensated disabilities.  The Veteran testified in his 2010 Board hearing regarding the status of his employment.  He detailed that his work completion rate was very low; he left things unfixed for 6 months where 20 years ago the same project would have taken him a week.  For the past few years he worked an average of 8-10 hours per week.  Significantly, he reported that he made only $3000-$4000 income for the last few years.  In contrast, some records indicate the Veteran may have been working a more complete schedule, as in the February 2009 VA PTSD examination the Veteran stated that he worked 20-30 hours with a report that the employment supported him throughout the years.  In VA treatment records, there is some indication that the Veteran continued to work but the frequency of the work was not detailed.  See January 27, 2011 and May 5, 2011 records.  Resolving doubt in favor of the Veteran, the Board finds the Veteran's statements are credible in regard to the extent of his self-employment.  Thus, the board finds the Veteran participated in no more than marginal employment during the appeal period.  

VA treatment records reflect ongoing treatment for both service-connected and non-service connected conditions.  Significantly, the treatment records reflect findings that non service-connected disabilities impacted the Veteran's ability to work, which weighs against the claim.  The Veteran was treated for problems including, but not limited to, a bilateral shoulder condition (with a left rotator cuff repair performed February 3, 2009), right knee pain, low back pain, hiatal hernia, tennis elbow, PTSD, dysthymic disorder, hyperlipidemia, peripheral vascular disease and hypertrophy of prostate.  See e.g., VA treatment records dated March 10, 2009 (left shoulder pain), July 16, 2010 (left shoulder pain), November 29, 210 (right knee pain), November 10, 2010 (active problems list) and May 5, 2011 (right shoulder steroid injection).  As noted, the records reflect trouble with work due to non service-connected physical conditions.  For example, in an orthopedic surgery consultation from March 11, 2008, the Veteran reported bilateral shoulder pain was affecting his work and sleep.  In a May 5, 2011 record, the Veteran noted that he had trouble with pain in his right shoulder which was impacting his ability to perform physical work.  In a January 27, 2011 record, the Veteran reported knee pain associated with working as a contractor.   

A VA treating physician wrote a letter in an October 14, 2009 record indicating that the Veteran had several medical problems that rendered him unemployable.  However, there was no indication which medical problems (service-connected or non-service connected) were responsible for the Veteran's unemployability.  

The Veteran submitted statements in support of his claim.  In a statement received July 30, 2008, the Veteran reported employability problems due to multiple conditions include his anxiety, depression, prostate condition, acid reflux and neuropathy of his upper extremities.  In relation to anxiety and depression, the Veteran reported trouble sleeping, being completely unable to accept direction from an authority figure and being intolerant of others.  The only way he could function in a work setting was to be completely solo.  Others got on his nerves.  Almost every acquaintance in his life could attest to him being intolerant, including VA treating medical professionals and his family.  The Veteran also reported that his need for isolation and slow turnaround on work projects was also due to his non service-connected prostate condition, acid reflux and neuropathy of the upper extremities.
  
In a statement received March 31, 2009 the Veteran reported symptoms of his peripheral vascular disease with claudication, status post right popliteal which impacted his employability.  He had daily cramps, pain, numbness and a need to use treatments to relieve symptoms.  Calf pain increased after a short time which compromised his ability to do routine chores.  After spending time on his feet, the next day he would have to stay down due to pain.  Sexual intercourse was at a minimum due to aching and cramps.  Driving any distance caused aches.  He provided specific examples of occasions where he was driving, participating in meetings or activities which required standing and the aftermath of pain, cramping or limping and the need to rest the following day or two.  When sitting he had to adjust to relieve from cramping.  

The Veteran testified about the impact of PTSD and peripheral vascular disease on his employment in his November 2010 Board hearing.  He was self-employed and worked fixing things; he was judgmental with people who came to him and would want something done.  He had strong disagreements and had quit jobs because he did not like others or had told them off.  He did not hire others to work for him because he was too picky, not patient and did not make a good boss.  He reported his vascular disease made it difficult to climb in and out of the car for repairs due to calf pain and he had constant numbness after being on his feet for a while.  In the last few years people had fired him for taking too long on projects.  

In this case, none of the examiners of record, discussed below, have concluded that the Veteran's service-connected disabilities alone impair him functionally to the point of not being able to obtain some form of substantially gainful employment. 

In a February 2009 VA PTSD examination, it was noted that the Veteran had spent the majority of his working career self-employed and was able to maintain an adequate level of occupational functioning, though clearly social relationships suffered over the years, likely as a function of his avoidant symptoms secondary to his long-standing PTSD.  The Veteran reported no difficulties with activities of daily living.  

In a February 2009 VA genitourinary examination, it was noted the Veteran had benign prostatic hyperplasia (non-service connected), which was not likely the reason for the Veteran's inability to be gainfully employed; there was no functional impairment as related to his urological status.  

In a March 2009 arteries, veins and miscellaneous examination, the examiner summarized that the Veteran had mild/moderate functional impairment as a result of subjective complaints.  It was specifically noted the Veteran was currently not working due to a recent left shoulder surgery.  The Veteran remained independent in activities of daily living.

The August 2011 VA general examiner noted the Veteran's 25 year work history in upholstery.  The Veteran reported working fewer hours since his left shoulder surgery in 2009 and felt his PTSD significantly limited his job options because he did not like interacting with people.  The Veteran also reported arthritis in both shoulders and right knee slowed him down and prevented him from doing his job or any physical job full time because of joint pain, fatigue and lack of endurance.  The Veteran's peripheral vascular disease in his right leg further impaired his ability to do a physical job because of claudication symptoms but would have no effect on a sedentary job.  He denied any difficulty working with his hands with no definitive diagnosis.  The August 2011 VA examiner determined the Veteran would be able to perform a more sedentary job with his symptoms but may have difficulty securing and maintaining any gainful employment because of PTSD symptoms.  The Veteran was otherwise independent with his activities of daily living.  

The Board notes several additional VA examinations addressed employability but were conducted to address the status from June 21, 2012 and beyond.  A VA general medical examination in June 2012 indicated the Veteran's vascular condition did not impact his ability to work; however, it was remarked that the Veteran had increased claudication, daily rest and pain and walking pain.  The Veteran had decreased tolerance with walking and reduced functional capacity due to claudication.  There was moderate to moderately severe functional impairment.  The Veteran collected social security and was retired from a profession in automotive upholstery.  He again remained independent with activities of daily living.  In a July 2012 VA PTSD examination, it was noted that to whatever extent the Veteran was currently unemployable, it was less likely as not due to his mental disorders alone.  

As noted, in response to concerns expressed by the Veteran's representative, the Board remanded the claim to the AOJ for an addendum opinion for the Board to ascertain the cumulative effect of the Veteran's service-connected disabilities for the period prior to June 21, 2012.  The Board notes, however, that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a).

An updated VA PTSD examination was conducted in September 2014 and it was opined that the Veteran was not unable to obtain or maintain substantially gainful employment solely as a result of the condition of PTSD prior to June 21, 2012 or currently but the condition did result in reduced reliability and productivity.  Ten years prior the Veteran noticed a decreased in productivity and it became increasingly difficult to interact with customers.  He was judgmental of people and had a harder time controlling his temper as he got older.  He lost interest in his skill and people noticed the decreased quality and lost confidence in his ability.  He lost customers due to PTSD symptoms of anhedonia, irritability and decreased concentration.  He no longer wished to work and was content with his decision to retire.  Given the Veteran's report, the condition resulted in reduced reliability and productivity in employment.  However, the Veteran denied that the condition preclude him from working in his field.  The Veteran could still perform the tasks as he continued to work sporadically over the past few years.  He stated it took him a longer amount of time to complete the work but he was still able to finish project.  

A VA medical opinion was provided in September 2014.  The VA examiner indicated it was less likely that the Veteran was unable to obtain or maintain substantially gainful employment solely as a result of the cumulative effect of his service connected disabilities.  It was detailed that the medical claudication status post popliteal bypass less likely rendered the Veteran unemployable as the Veteran was at least as likely able to perform sedentary employment despite difficulty with walking and standing.  
 
The VA examinations indicate that although the Veteran may be restricted in the type of employment he obtains, it does not indicate that he would be functionally impaired to the point of being unable to obtain work at all due solely to service-connected conditions.  

The Board acknowledges the Veteran's contentions that he is unable to work due to his service-connected PTSD and peripheral vascular conditions.  However, the Veteran has also reported a functional impact due to non-service connected conditions such as arthritis of his shoulders, right knee and prostate condition, acid reflux and neuropathy of his upper extremities.  Further, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The Board ultimately places more weight on the VA examinations from February 2009 (PTSD), March 2009 (arteries, veins and miscellaneous), August 2011 (general), and September 2014 (PTSD and general) as they were conducted by medical professionals relying on their medical training, knowledge and expertise in providing the above opinions.   

Based on the Veteran's medical history, the may indeed be unemployable or find it difficult to obtain substantially gainful employment for the period prior to June 12, 2012 when considering his multiple non-service connected physical conditions (notably his shoulder conditions); however, this is not for consideration for TDIU purposes.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  The Board finds that the evidence does not demonstrate that the Veteran's service-connected PTSD and peripheral vascular disease render him incapable of performing the physical and mental acts required by employment (including in a sedentary capacity).  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


